Case 18-11145-LSS   Doc 562   Filed 10/18/18   Page 1 of 3
Case 18-11145-LSS   Doc 562   Filed 10/18/18   Page 2 of 3



                      Exhibit A
                      Case 18-11145-LSS           Doc 562       Filed 10/18/18     Page 3 of 3


                                                         Exhibit A
                                                Claim Transfer Service List
                                 Served via First Class Mail on the Date Set Forth Below




 Docket #                   Transferor                               Transferee            Date of Service

                     Prisma Construction                        Argo Partners
                   124 Rue McGill, Suite 300            Attn: Matthew V. Binstock, CFA
    523                                                                                    October 2, 2018
                    Montreal, QC H2Y 2E5                12 West 37th Street, 9th Floor
                           Canada                             New York, NY 10018
                 Service Communications Inc.
                    15223 NE 90th Street
                    Redmond, WA 98052                           Argo Partners
                                                        Attn: Matthew V. Binstock, CFA
    524                                                                                    October 2, 2018
                Service Communications Inc.             12 West 37th Street, 9th Floor
               10675 Willows Road Northeast                   New York, NY 10018
                           #100
                   Redmond, WA 98052
               Aurora Realty Consultants Inc.                  CRG Financial LLC
              1635 Sherbrooke St. W. Suite 210              Attn: Allison R. Axenrod
    531                                                                                    October 3, 2018
                   Montreal, QC H3H 1E2                          100 Union Ave
                          Canada                               Cresskill, NJ 07626

               Cie D’Eclairage Union Ltee (LA)                  Argo Partners
                     8150 Boul. Decarie                 Attn: Matthew V. Binstock, CFA
    535                                                                                    October 5, 2018
                   Montreal, QC H4P 2S8                 12 West 37th Street, 9th Floor
                           Canada                             New York, NY 10018
                                                               CRG Financial LLC
                       Bka Architects Inc
                                                            Attn: Allison R. Axenrod
    537               142 Crescent Street                                                  October 5, 2018
                                                                 100 Union Ave
                      Brockton, MA 02302
                                                               Cresskill, NJ 07626




In re: The Relay Shoe Company, LLC, et al .
Case No. 18/11145                                      Page 1 of 1
